Citation Nr: 1818919	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  15-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The appellant and friend


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1956 to May 1976.  He died in March 2013.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2017, the appellant and her friend testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War.

2.  The Veteran died in March 2013, and his leukemia, which may be characterized as a non-Hodgkin's lymphoma, contributed substantially to the cause of his death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C.A. § 1310 (West 2015); 38 C.F.R. § 3.312  (2017). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2017). 

Where a veteran served in the Republic of Vietnam during the Vietnam War, the veteran shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3) (West 2015); 38 C.F.R. § 3.307(a)(6)(ii) (2017).  For such veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of the disease during the period of service at issue.  38 U.S.C.A. § 1116 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2017).  Chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), as well as non-Hodgkin's lymphoma, are among the diseases for which presumptive service connection may be established on the basis of herbicide exposure.  38 C.F.R. § 3.309(e) (2017).  Thus, if a veteran was exposed to a herbicide agent during active service and manifests a B-cell leukemia or non-Hodgkin's lymphoma to a compensable degree at any time after such service, the leukemia or non-Hodgkin's lymphoma will be service connected even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The appellant contends that service connection for the cause of the Veteran's death is warranted because the Veteran's leukemia was caused by exposure to herbicide agents in Vietnam, and was a contributory cause of his death.  The record shows the Veteran served in the Republic of Vietnam during the Vietnam War, and as such, in-service exposure to herbicide agents is conceded.

A February 2013 hospital admission note stated that the Veteran had been diagnosed with prolymphocytic leukemia in November 2012.  The note described the Veteran as having had "progressive swelling for several weeks possibly 2/2 to allergic rxn to campath (unlikely though given time course and lack of this sited as possible rxn), acquired angioedema (assoc with B cell lymphoproliferative disorders) or bradykinin-induced angioedema."  At this time of his discharge, the Veteran was given a prescription for Pentostatin.  According to the discharge note, the Veteran was advised that this medication was "used in the treatment of hairy cell leukemia.  It may also be used in certain non-Hodgkin's lymphomas, including cutaneous t-cell lymphoma."

The Veteran died in March 2013.  The death certificate lists the immediate cause of death as acute cardiac arrest, with conditions leading to the immediate cause listed as acute renal failure/hyperkalemia, possible acute pulmonary embolism, and deep vein thrombosis.  Hospital records from the day of the Veteran's death list the diagnoses leading to death as acute renal failure/hyperkalemia, altered mental status secondary to metabolic encephalopathy, history of T-cell prolymphocytic leukemia, history of cytomegalovirus viremia, deep vein thrombosis, and possible pulmonary embolism.

In an August 2013 letter, Dr. A.P., who signed the Veteran's death certificate, stated the Veteran had passed away under his care.  Dr. A.P. stated the Veteran's immediate causes of death were cardiac arrest, respiratory arrest, and renal failure "as a result of leukemia."  Dr. A.P. requested his letter be accepted as an addendum to the Veteran's death certificate.

In December 2015, the appellant submitted an amended death certificate, dated in October 2015, which added leukemia as a significant condition contributing to the Veteran's death.

The AOJ recognized that whether presumptive service connection was warranted for the Veteran's leukemia, and thus whether service connection for the cause of his death was warranted, depended on whether the leukemia was classified as a T-cell leukemia or a B-cell leukemia.  See 38 C.F.R. § 3.309(e) (2017).  Accordingly, the AOJ requested a VA medical opinion, and one was obtained in August 2015.  The VA examiner stated the Veteran's leukemia was not associated with Agent Orange exposure on the basis that the Veteran had been diagnosed with a T-cell prolymphocytic leukemia, and not a lymphoma or B-cell leukemia.  The examiner provided no explanation for his findings.

In January 2018, the Board requested a VA medical opinion from an oncologist.  The Board summarized the above-described evidence and requested that an oncologist opine as to whether the Veteran's leukemia was a B-cell leukemia or other leukemia associated with exposure to herbicide agents.

An opinion was received from Dr. P.R., a VA specialist in hematology and oncology, in March 2018.  Dr. P.R. indicated he had reviewed the entire claims file, and stated that while the Veteran's leukemia was not a B-cell leukemia, he felt it could be characterized as a non-Hodgkin's lymphoma.  In support of his opinion, Dr. P.R. noted the National Comprehensive Cancer Network (NCCN) lists T-cell prolymphocytic leukemia as a sub-classification under non-Hodgkin's lymphoma, and that, likewise, both the World Health Organization (WHO), and the Revised European American Lymphoma (REAL) lump leukemias and lymphomas together.  Dr. P.R. further stated that at a molecular level, there is often no difference between a leukemia and lymphoma, and that the distinction is sometimes gray.  He noted that T-cell prolymphocytic leukemia shares many of the genetic mutations (ATM, MYC) seen in other types of leukemias and lymphomas which are presumptively associated with herbicide exposure, and that the Veteran's T-cell leukemia could never be specifically listed as a presumptive diagnosis because it is so rare.  In conclusion, Dr. P.R. stated he saw no reason to treat the etiology of the Veteran's condition any differently than a non-Hodgkin's lymphoma. 

Upon a careful review of the foregoing, the Board has determined that a preponderance of the evidence indicates that the form of leukemia the Veteran had at the time of his death may be classified as a non-Hodgkin's lymphoma.  The Board also finds a preponderance of the evidence indicates that the Veteran's leukemia substantially contributed to the cause of his death.  

In this regard, the Board acknowledges the August 2015 VA opinion, which weighs against the appellant's claim, but again notes the opinion's author provided no explanation for his or her findings.  In addition, the credentials of the opinion's author are not clear from the record.  For these reasons, the Board finds the August 2015 opinion is of limited probative value.

On the other hand, the March 2018 opinion, discussed above, was authored by a physician who specializes in hematology and oncology.  Dr. P.R. cites to authoritative sources and provides a well-reasoned explanation for his finding that the Veteran's leukemia may be characterized as a non-Hodgkin's lymphoma.

Based on the foregoing, the Board finds that service connection is warranted for the Veteran's leukemia on a presumptive basis.  

The Board next notes the physician treating the Veteran at the time of his death has clearly stated that leukemia played a role in causing the death.  Leukemia is listed as a significant condition contributing to the cause of death on the amended death certificate referenced above.  Upon review, there is no contradictory medical evidence of record.  Accordingly, based on the foregoing, the Board finds service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


